demonstration of good cause and actual prejudice.       See NRS 34.726(1);
                NRS 34.810(1)(b); NRS 34.810(3).
                             Relying in part on Martinez v. Ryan, 566 U.S.       , 132 S. Ct.
                1309 (2012), appellant argued that ineffective assistance of post-conviction
                counsel excused his procedural defects. Ineffective assistance of post-
                conviction counsel would not be good cause in the instant case because the
                appointment of counsel in the prior post-conviction proceedings was not
                statutorily or constitutionally required.   Crump v. Warden, 113 Nev. 293,
                303, 934 P.2d 247, 253 (1997); McKague v. Warden, 112 Nev. 159, 164, 912
                P.2d 255, 258 (1996). Further, this court has recently held that Martinez
                does not apply to Nevada's statutory post-conviction procedures, see Brown
                v. McDaniel, Nev. , P.M (Adv. Op. No. 60, August 7, 2014),
                and thus, Martinez does not provide good cause for this late and successive
                petition. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED. 3




                                              /
                                         Hardesty


                              iZte
                               s                  J.                                      J.
                Douglas


                      3 We  have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                    cc: Hon. Robert W. Lane, District Judge
                         Gregory Allen Hatfield
                         Nye County District Attorney
                         Attorney General/Carson City
                         Nye County Clerk




SUPREME COURT
       OF
    NEVADO).
                                                      3
(0) 1947A eieirc.